Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, Claims 1, 4-7 and 16-18 in the reply filed on 02/08/2021 is acknowledged.
Claim objections

Claim 1, line 21-22, “wherein the optical micro-spectrometry system comprises:” should be -- wherein the optical micro-spectrometry system further comprises—
Claim 16, lines 3-4, “a center area for each of said plurality of images” should be – the center area for each of said plurality of images—
Claim 17, lines 22, “the focus position” should be –the focus position for each of the plurality of column vector of pixels—
Claim 18, line 22, “the focus position” should be –the focus position for each of the plurality of column vector of pixels--
Claim 4, last line, Claim 6, last line, “(new)” should be erased.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmeier et al. (DE102012021726 hereinafter Strohmeier)
As to claim 1, Strohmeier teaches an optical micro-spectrometry system (FIG. 1) comprising: 
- an optical microscope (1) comprising a sample holder (12) for holding a sample (2) to be analyzed and at least one microscope objective (19, 20) defining an optical axis (shown as dotted line in FIG.1) ; 
- a spectrometry system (23) comprising a light source (11 [0053] and  [0054] Raman activation light source) adapted for generating an excitation light beam, a spectrometer (23, [0055]) and a detection system (22), 
- an optical system (15-17 and 19) adapted to direct the excitation light beam on the sample through said at least one microscope objective (19, 20) and to collect a Raman or photoluminescence light beam generated by scattering of the excitation light beam on the sample, the optical system being adapted to direct said Raman or photoluminescence light beam toward said spectrometer and said detection system ([0055]); and 
- an actuating system (13,14) for driving a relative lateral and/or axial movement between the sample holder and said at least one microscope objective ([0053]), 
wherein the optical micro-spectrometry system comprises: 
- another light source ([0063] to make possible to have a selection of areal illumination or laser light source, there should be another light sources than the laser light source for Raman activation) for generating an illumination beam ; 
the first image having a 4Docket No. 0510-1578 large field of view and the second image having a small field of view ([0059], [0064] and FIG. 4 and 5, underlined limitation is an intended use of microscope with zooming function); 
- a processing system (control device 30 [0067] and control surface 54 [0065]) configured for determining an area in a coordinate system of the first image ([0067]) corresponding to the small field of view of the second image (either by zoom selection element [0066] or by automatic snap shot function [0067]-[0069]); 
- a display system (50 in all FIGs., and title) configured for displaying the first image, the second image, and for displaying a graphical representation of said area in overlay on the first image ([0069] and [0070], FIG. 4 and 5); 
- a user interface configured for selecting a region of interest in the first image and/or in the second image ([0066] and [0068]); 
- the actuating system (13, 14) being configured for positioning said region of interest so as to receive the excitation light beam (inherent function for movable sample holder like Strohmeier’s microscope) ; and 
- the spectrometry system (23) being configured for acquiring a Raman or photoluminescence signal generated from said region of interest ([0067] and [0070])
Citation of Relevant Prior Art

US 20060142662 (Van Beek) teaches to use image with largest contrast between neighboring pixels for best focus. 
US 10395498 (Mills et al.)  teaches use of index RMSA of contiguous pixels.
US20160266362 (Kapanidis et al.) teaches microscope with movable sample holder and focus stabilization beam. 
US 20120081536 (Kuppig et al.) teaches a use of adjustable lens with multiple light source for luminescence microscopy. 
US 20150029326 (Backman et al.) teaches microscopy using algorithm searches for z position that corresponds to the maximum number of edges. 
US 20120314206 (Spizig et al.), US20100214430 (De Boer et al.) and US 20180143415 (Hollricher et al.) teaches spectroscopic microscope with movable sample holder. 
Allowable Subject Matter
Claims 4-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 4,  none of the prior art alone or in combination disclose or teach - the processing system (40) being configured to calculate a mean square differences (MSD) of neighboring pixel intensities in a center area for each image of the plurality of images, and to evaluate therefrom an image sharpness for the center area of each of said plurality of images, and the processing system (40) being configured to deduce therefrom a focus position on the center area, and - the imaging system (16) is 
Claims 5-7 and 16-18 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886